359 S.W.3d 581 (2012)
Conrad DOMINICUS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96587.
Missouri Court of Appeals, Eastern District, Division Four.
February 28, 2012.
David A. Bruns, Clayton, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
PATRICIA L. COHEN, P.J. GLENN A. NORTON, J, and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Conrad Dominicus (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant contends that the motion court clearly erred in denying his claim that his plea counsel rendered ineffective assistance by failing to advise him that: (1) pleading guilty would affect his immigration status; and (2) he would be required to serve eighty-five percent of his sentence before becoming eligible for parole.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).